In the motion counsel for the appellant insists that while the bills of exceptions were informal still they were sufficient to invoke a review of the question raised, namely, the receipt of the testimony of the officers touching the result of the search of the appellant's car. The sufficiency of the bills is a matter of no importance in view of the fact that the court, in qualifying the bills, said that there were before him facts sufficient to show "probable cause" for the search of the car. An examination of the statement of facts supports the court's conclusion and brings the search of the car within the purview of the law as declared in Battle's case, 290 S.W. Rep. 762, and Carroll's case, (decided by the Supreme Court of the United States), reported in 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543, 39 A. L. R. 790.
The witness, Luther Wallace, was not disqualified. The discussion of the matter in the original opinion is deemed sufficient.
The motion is overruled.
Overruled. *Page 494